—Appeal from a judgment of the County Court of Montgomery County (Sise, J.), rendered October 9, 1996, convicting defendant upon his plea of guilty of the crimes of attempted robbery in the third degree and burglary in the third degree.
Defendant pleaded guilty to the crimes of burglary in the third degree and attempted robbery in the third degree. In accordance with the plea agreement, defendant was sentenced as a second felony offender to concurrent prison terms of 3V2 to 7 years for the burglary conviction and 2 to 4 years for the robbery conviction. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no non-frivolous issues can be raised on appeal. Our review of the record and defense counsel’s brief leads to the same conclusion. Accordingly, we affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.